DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s remarks and terminal disclaimer filed 5/20/22 have been entered and considered.
Terminal Disclaimer
The terminal disclaimer filed on 5/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,978,456 B2 (Luan) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s remarks, approval of terminal disclaimer and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a semiconductor fabrication process comprising: introducing a silicon containing gas and first conductivity type impurity into the process to thereby form one of a cathode or an anode for semiconductor devices in the cavities; introducing semiconductor material having an energy bandgap less than of silicon together with first and opposite conductivity type impurities to thereby form interior regions between the cathode and anode for the semiconductor devices; introducing a silicon containing gas and opposite conductivity type impurity into the process to thereby form the other of a cathode or an anode for the semiconductor devices in the cavities; and providing electrical connections to the semiconductor devices in the cavities as described in the independent claim and in the context of its recited process, along with its depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
June 2, 2022